DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-7, 11, 16-19, 21, 26 - 28 and 31 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Shah (US 4,532,414).
Regarding claim 1, Shah discloses a system for heating and/or cooling a fluid (fig.3A and 4A), the system comprising: at least one flexible fluid holder (fig.3A and 4A; supply conduit 4) ; and a temperature forcing device (fig.3A and 4A) comprising a bottom plate and a top plate (19a) hingedly (12) coupled to the bottom plate (19), at least one of said bottom plate and said top plate comprising a recess or other area disposed therein or thereupon (23, 23a) for receiving the at least one flexible fluid holder (supply conduit 4 and conduit groove portion 24), said at least one fluid holder (supply conduit 4) comprising a fluid inlet (entrance point 26)  for receiving the fluid to be heated and/or cooled and a fluid outlet (exit point 27) for delivering the heated and/or cooled fluid out of the temperature forcing device.  
Regarding claim 2, Shah discloses the system of claim 1, wherein the fluid is a therapeutic fluid, and wherein the system operates without the need for a heat transfer fluid (fig.3A and 4A, see also col.5, line 18-40).  
Regarding claim 3, Shah discloses the system of claim 1, wherein the fluid is a heat transfer fluid.  The fluid that runs through the fluid warmer is configured to be a heat transfer fluid. Heat transfer fluid is any fluid that can transfer heat from one medium to another one. 
Regarding claim 4, Shah discloses the system of claim 1, wherein the at least one flexible fluid holder and the temperature forcing device are arranged such that the fluid being heated and/or cooled does not directly contact the temperature forcing device (fig.3A and 4A, see also col.5, line 18-40).  
Regarding claim 5, Shah discloses the system of claim 1, comprising an entirely disposable fluid path.  Anything can be disposable if desire, therefore supply conduit 4 can be disposable if desired. 
Regarding claim 6, Shah discloses the system of claim 1, wherein the top plate and/or the bottom plate comprise(s) at least one recession and/or at least one protrusion (23 and 23a) for creating a fluid passageway between the top plate and the bottom plate upon closure of the temperature forcing device (fig.3A and 4A).  
Regarding claim 7, Shah discloses the system of claim 6, wherein, upon closure of the temperature forcing device, the fluid passageway is defined in the flexible fluid holder by the at least one recession and/or the at least one protrusion in (an) interior wall(s) of the top plate and/or the bottom plate, said flexible fluid holder having been inserted between the top plate and the bottom plate prior to closure of the temperature forcing device (fig.3A and 4A; supply conduit 4).  
Regarding claim 11, Shah discloses the system of claim 1, wherein the temperature forcing device comprises a solid state device or a resistive heater (col.7, line 21-32).  
Regarding claim 16, Shah discloses the system of claim 1, comprising at least one latch for releasably securing the bottom plate and the top plate in a closed position (fig.3A; outwardly extending lip 15, see also col. 4, line 31-53).  
Regarding claim 17, Shah discloses the system of claim l, wherein each of the at least one fluid holder is mounted to a mounting sheet (fig.1).  
Regarding claim 18, Shah discloses the system of claim 1, wherein the at least one fluid holder are shaped and sized to be inserted into the temperature forcing device and removed therefrom (fig.3A and 4A).  
Regarding claim 19, Shah discloses the system of claim 1, comprising at least one pin (fig.3A; 32) protruding from the bottom plate (fig.3A), wherein the at least one pin is inserted through at least one hole (fig.1; 31) in one or more of the at least one fluid holder to keep the fluid holder removably positioned within the temperature forcing device. The temperature sensor helps to decide when to removably position the fluid holder in the device (col.5, line 26-40). 
Regarding claim 21, Shah discloses the system of claim 1, wherein the temperature forcing device has an operating temperature range that encompasses the range from about 1 degrees C to about 60 degrees C, from about 20 degrees C to about 50 degrees C, or from about 30 degrees C to about 45 degrees C (claim 6, 37 degrees C is within the range of the claimed limitation).  
Regarding claim 26, Shah discloses the system of claim 1, further comprising a component sized and shaped to at least partially conform to a body of a patient when in physical contact with the patient for managing a body temperature of the patient.  The supply conduit 4 is flexible so it is sized and shaped to partially conform to a body of patient if needed. 
Regarding claim 27, Shah discloses the system of claim 26, wherein the component is a blanket, a wrap, or a mattress containing the fluid. The tube 4 can function as a wrap. (one of the Definitions of wrap from Oxford Languages is cover or enclose (someone or something) in paper or soft material).
Regarding claim 28, Shah discloses a method of adjusting the temperature of a fluid comprising: providing a temperature forcing device, the temperature forcing device comprising a bottom plate (19a) and a top plate (19) hingedly (12) coupled to the bottom plate (fig.4A), at least one of said bottom plate and said top plate comprising an area disposed therein or thereupon for receiving a flexible fluid holder (supply conduit 4) through which fluid to be heated and/or cooled will flow (fig. 4A), wherein the top plate and/or the bottom plate comprises at least one recession and/or at least one protrusion (23 and 23a) for creating a fluid passageway between the top plate and the bottom plate upon closure of the temperature forcing device (fig.4A), said fluid passageway defining a channel between a fluid inlet (entrance point 26) and a fluid outlet (exit points 27) of the flexible fluid holder (fig.3A and 4A); placing the at least one flexible fluid holder upon the area of the bottom plate or the top plate disposed therein or thereupon for receiving the at least one flexible fluid holder (fig.3A and fig.4A, see also col. 5, line 18-line 25); 9872337v1positioning the top plate proximate the bottom plate with the flexible fluid holder positioned between the top plate and the bottom plate (fig.4A); delivering the fluid to the fluid inlet disposed in the at least one fluid holder; and delivering power to at least one power supply electrically coupled to the temperature forcing device in order to adjust the temperature of the fluid as it flows from the fluid inlet to the fluid outlet of the flexible fluid holder between the top plate and the bottom plate of the temperature forcing device (col.6, line 24-33).  
Regarding claim 31, Shah discloses a flexible fluid holder (fig.3A and 4A) for containing a fluid, the fluid holder comprising: a fluid inlet (fig.3A; entrance point 26), the fluid inlet allowing the fluid to flow into the fluid holder (col.5, line 18-40); a fluid outlet (exist point 27), the fluid outlet allowing the fluid to flow out of the fluid holder (fig.3A and 4A, see also col. 5, line 18-25); and at least one fluid passageway disposed within the fluid holder (fig.3A and 4A), the at least one fluid passageway fluidly connecting the fluid inlet to the fluid outlet (fig.3A and 4A), wherein the at least one fluid passageway is defined by at least one of a top plate and a bottom plate of a temperature forcing device into which the fluid holder is inserted (the fluid passageway of supply conduit is defined by groove 23 and 23a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shah (US 4,532,414) in view of Wallach (US 2004/0079089).
Regarding claim 10 and 15, Shah discloses the system of claim 1. However, Shah does not disclose comprising at least one fin disposed in at least one of the bottom plate and the top plate and wherein the temperature forcing device is capable of both heating and cooling the fluid.
Wallach teaches a system, method and apparatus for temperature regulation of physiological fluids is disclosed. The system is also configured to heat or cool the fluid a desired temperature. The system also includes a plurality of fins 24 that may serve as the heat sink to accelerate heat transfer (fig.4, see also claim 7). Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device Shah with a system that include at least one fin disposed in at least one of the bottom plate and the top plate and is also capable of both heating and cooling the fluid as taught by Wallach for the purpose providing the desired temperature for the desired treatment.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Shah (US 4,532,414).
Regarding claim 22, Shah discloses the system of claim 1. However, Shah does not disclose wherein the system accommodates a maximum flow rate through the temperature forcing device of from about 5 L/min to about 15 L/min, or from about 7 L/min to about 13 L/min, or from about 9 L/min to about 12 L/min. Shah discloses that the device can have normal flow conditions of approximately 8 ml. per minute, depending on the needs of the patient (col.5, line 5, line13-line 17). It would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to include the desired flow rate including a maximum flow rate through the temperature forcing device of from about 5 L/min to about 15 L/min, or from about 7 L/min to about 13 L/min, or from about 9 L/min to about 12 L/min since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Shah (US 4,532,414) in view of Dabrowiak et al. (US 2015/0230973).
Regarding claim 25, Shah discloses the claimed invention. However, Shah does not a pump for pumping fluid through the temperature forcing device.  9872337v1Shah does mention the system can function without pump. 
Dabrowiak teaches about a disposable pump that is lower performance requirements translate into a lower cost disposable and quieter system. For instance, peristaltic roller pumps offer quiet operation and a low-cost disposable element, but operate most efficiently when only modest pressures are required [0034]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device Shah with low cost disposable pump as taught by Dabrowiak for the purpose efficiency. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGIST S DEMIE/Primary Examiner, Art Unit 3794